


117 HR 2536 IH: Prevention of Anti-Immigrant Violence Act of 2021
U.S. House of Representatives
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2536
IN THE HOUSE OF REPRESENTATIVES

April 14, 2021
Mr. Takano introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To provide relief for victims of hate crimes, advance the safety and well-being of immigrants and refugees, and fund improved law enforcement and prosecution official training.


1.Short titleThis Act may be cited as the Prevention of Anti-Immigrant Violence Act of 2021. 2.FindingsCongress finds the following:
(1)Anti-immigrant violence is on the rise, with the Federal Bureau of Investigation (FBI) reporting an 0.95-percent increase in hate crimes against individuals for 2019 compared to 2018 and an observed shift in crimes against individuals as opposed to property. The FBI data shows that 57.6 percent of hate crimes reported were motivated by race, ethnicity, or ancestry. In addition, the 51 hate crime murders recorded in 2019 are the highest ever reported by the FBI since it began tracking hate crimes in 1991. Since 2014, FBI hate crime statistics have shown an increasing trend in hate crimes, with the highest yearly gains so far reported for 2017 at 17 percent. (2)The vast majority of the reported hate crimes are related to race, ethnicity, or ancestry. According to the Department of Justice’s Bureau of Justice Statistics (BJS), Hispanics experience close to double the rate of hate crime victimization that non-Hispanic Whites (1.3 vs 0.7 per 1,000). The 2019 National Crime Victimization Survey (NCVS) data shows that non-U.S. citizens are victimized at a rate of approximately 12.5 victims per 1,000 non-U.S. citizens.
(3)BJS has shown a precipitous decline in reporting of hate crimes since 2014, with BJS’s NCVS data showing that between 2013 and 2017 more than half of all hate crimes (>100,000) went unreported annually. NCVS 2019 statistics show that after declining by more than 60 percent in the past 21 years, the number of violent crime victims has steadily increased since 2015; and that the rate of unreported violent crimes continues to rise; increasing from 9.5 to 12.9 per 1,000 persons between 2015 and 2018. (4)Many immigrant advocates cite fear of deportation as one of the reasons people are not coming forward to report crimes. The threat of being reported to Immigration and Customs Enforcement (ICE) is used by perpetrators of hate crimes to silence both victims and witnesses and to avoid criminal prosecution.
(5)Detention and removal of victims of hate crimes undermine the rule of law and gives perpetrators the means by which to escape prosecution. The deportation of victims and witnesses denies them the ability to see justice served, prevents law enforcement from keeping communities safe, and exacerbates the problems communities face in the rise of anti-immigrant violence. (6)Lack of resources has prevented law enforcement, prosecutors, and victimized communities from learning about available tools for their protection and the prosecution of these crimes. Everyone seeking justice for victims and eager to see a reduction in hate crimes must be afforded the resources to learn and educate the public of these available tools.
3.Expansion of criminal activity for which a U visa may be issued; additional U visas made available
(a)Expansion of criminal activitySection 101(a)(15)(U)(iii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(U)) is amended by inserting after fraud in foreign labor contracting (as defined in section 1351 of title 18, United States Code); the following: hate crime acts;. (b)Additional visas made availableSection 214(p)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1184(p)(2)(A)) is amended by striking 10,000 and inserting 12,000, thus designating the additional 2,000 visas for victims of hate crimes.
4.Prohibition of removal of non-citizens with pending petitions and applications
(a)In generalA non-citizen described in subsection (b) shall not be removed from the United States under section 240 of the Immigration and Nationality Act (8 U.S.C. 1229a) or any other provision of law until there is a final denial of the non-citizen’s application for status after the exhaustion of administrative and judicial review. (b)Non-Citizens describedA non-citizen is described in this subsection if the non-citizen—
(1)has a pending application under section 101(a)(15)(T), 101(a)(15)(U), 101(a)(27)(J), 106, 240A(b)(2), or 244(a)(3) (as in effect on March 31, 1997) of the Immigration and Nationality Act (8 U.S.C. 1101, 1229a, 1254a); or (2)is a VAWA self-petitioner, as defined in section 101(a)(51) of the Immigration and Nationality Act, with a pending application for relief.
5.Prohibition on detention of certain victims with pending petitions and applicationsSection 236 of the Immigration and Nationality Act (8 U.S.C. 1226) is amended by adding at the end the following:  (a)Prohibition on detention of certain victims with pending petitions and applications (1)In generalNotwithstanding any other provision of this Act, there shall be a presumption that the non-citizen described in paragraph (2) should be released from detention. The Secretary of Homeland Security shall have the duty of rebutting this presumption, which may only be shown based on clear and convincing evidence, including credible and individualized information, that the use of alternatives to detention will not reasonably ensure the appearance of the non-citizen at removal proceedings, or that the non-citizen is a threat to another person or the community. The fact that a non-citizen has a criminal charge pending against the non-citizen may not be the sole factor to justify the continued detention of the non-citizen.
(2)Non-citizen describedA non-citizen is described in this paragraph if the non-citizen— (A)has a pending application under section 101(a)(15)(T), 101(a)(15)(U), 101(a)(27)(J), 106, 240A(b)(2), or 244(a)(3) (as in effect on March 31, 1997); or
(B)is a VAWA self-petitioner, as defined in section 101(a)(51), with a pending application for relief.. 6.Grants to identify, assist, and protect victims of hate crime violence (a)DefinitionsIn this section:
(1)Eligible entityThe term eligible entity means a State, a local government, or non-governmental organizations. (2)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, American Samoa, and any other territory or possession of the United States.
(b)Grants authorizedThe Attorney General may award grants to eligible entities to assist non-citizen victims of hate crimes and/or provide training to State and local law enforcement personnel or prosecution officials to identify and protect victims of anti-immigrant driven hate crime violence, criminal activities and harms covered by section 101(a)(15)(T), 101(a)(15)(U), 101(a)(27)(J), 106, 240A(b)(2), or 244(a)(3) (as in effect on March 31, 1997); or is a VAWA self-petitioner, as defined in section 101(a)(51), with a pending application for relief. (c)Use of funds (1)Partnership or collaborationAn eligible entity receiving a grant under this section shall carry out or possess at least one of the following activities or expertise described in paragraph (2) in partnership or collaboration with—
(A)National, State, local, or Federal law enforcement or prosecution officials dedicated to reducing anti-immigrant hate crimes and which possess personnel who have more than 2-year expertise in and have received U Visa Law Enforcement Certification and/or T visa declarations training; or (B)National, State, or local non-governmental organizations with more than 2 years expertise in the identification and prosecution of hate crime, dedicated to the reduction of anti-immigrant biased violence or expertise training on and/or assisting non-citizens navigate the process of applying for the U visa and any of the forms of immigration relief listed in section 4(b) of this Act; or
(C)a non-governmental organization working in partnership or collaboration with a group in subparagraph (A) or (B). (2)Activities and expertiseThe activities and expertises referred to in paragraph (1) are as follows:
(A)To provide funding to community-based, legal or victim services organizations, law enforcement or prosecution programs with a documented history of effective work in identification of hate crimes and anti-immigrant violence, to perform outreach in communities that have experienced an increase in anti-immigrant violence since 2014. (B)To provide funding to community-based, legal or victim services organizations, law enforcement or prosecution programs with a documented history of effective work in the training of law enforcement and/or prosecution agency personnel to protect victims of crimes who are non-citizens without lawful immigration status, including training such personnel to utilize Federal, State, or local resources to assist such victims and their families.
(C)To provide funding to community-based, legal or victim services organizations, law enforcement or prosecution programs with a documented history of effective work in the training of law enforcement or State or local prosecutors to utilize Federal laws that protect such non-citizens and their families. (d)Restrictions (1)Supplement not supplantA grant awarded under this section shall be used to supplement and not supplant other Federal, State, and local public funds available to carry out the training described in subsection (c).
(2)Administrative expensesAn eligible entity that receives a grant under this section may use not more than 5 percent of the total amount of such grant for administrative expenses. (3)NonexclusivityNothing in this section may be construed to restrict the ability of an eligible entity to apply for or obtain funding from any other source to carry out the training described in subsection (c).
(e)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 for each of fiscal years 2022 through 2032 to carry out this section.  